Citation Nr: 0025825	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability, currently evaluated as 20 
percent disabling.  

In May 2000, the Board received a statement from the veteran 
in which he stated that he wished to be scheduled for a Board 
" travel board/video conference".  That same month, the Board 
contacted the veteran to clarify his wishes.  It was noted 
that should he not respond to the correspondence within 30 
days, his claim would be remanded to the RO for a hearing 
before a member of the Board at the RO.  Since no response 
has been received from the veteran, this case is hereby 
REMANDED to the RO for the following action:


The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.


Thereafter, the case should be returned to the Board for 
appellate review, if in order. The purpose of this REMAND is 
to afford the appellant due process of law.  The Board does 
not intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


